                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        February 18, 2021
                                UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

THE LAW FUNDER, LLC,               §
                                   §
     Plaintiff,                    §
                                   §
VS.                                §
                                     CIVIL ACTION NO. 7:14-cv-00981
                                   §
SERGIO MUNOZ, JR., and LAW         §
OFFICES OF SERGIO MUNOZ, JR, P.C., §
                                   §
     Defendants.                   §

                                             ORDER

        The Court now considers “Plaintiff’s Unopposed Motion for Continuance of Final Pre-

Trial Hearing.”1 This case has been pending since December 2014. 2 The parties appeared for a

scheduling conference on September 15, 2020, and agreed that this case’s jury trial should be

continued to spring 2021 in light of the COVID-19 pandemic and the difficulties of assembling a

jury and for witnesses to travel.3 In an order issued that same day, the Court ordered the parties

to appear for a final pretrial conference on March 5, 2021.4 The instant motion requests the Court

continue the final pretrial conference “until a date after August 01, 2021.”5 Plaintiff requests a 5-

month continuance solely because of the COVID-19 pandemic and travel difficulties.6

Defendants are unopposed.7




1
  Dkt. No. 167.
2
  Dkt. No. 1.
3
  See Minute Entry (Sept. 15, 2020).
4
  Dkt. No. 162.
5
  Dkt. No. 167 at 1.
6
  Id.
7
  Id. at 3.


1/2
        “A district court has inherent power ‘to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.’”8 The Court agrees that

a continuance is warranted in light of the COVID-19 pandemic. Accordingly, the Court

GRANTS Plaintiff’s motion.9 The final pretrial conference previously scheduled for March 5,

2021,10 is continued to August 17, 2021, at 9:00 a.m. The trial setting in April 2021 is

CANCELLED. Parties have already filed their joint pretrial order11 and need not file another,

but if the parties wish to update or renew their joint pretrial order or pretrial submissions, they

must be filed no later than July 20, 2021.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 17th day of February 2021.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




8
  United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254
(1936)).
9
  Dkt. No. 167.
10
   Dkt. No. 162.
11
   Dkt. No. 163.


2/2
